Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 1 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 2 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 3 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 4 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 5 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 6 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 7 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 8 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                            Document    Page 9 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 10 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 11 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 12 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 13 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 14 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 15 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 16 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 17 of 18
Case 19-80272-TOM11   Doc 88 Filed 07/11/19 Entered 07/11/19 09:00:34   Desc Main
                           Document     Page 18 of 18
